           Case 1:20-cv-01456-AWI-SAB Document 22 Filed 01/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   ALYSON MCNEILL, et al.,                            Case No. 1:20-cv-01456-AWI-SAB

12                  Plaintiffs,                         ORDER SETTING STATUS CONFERENCE
                                                        FOR FEBRUARY 4, 2021
13          v.

14   BOSTON SCIENTIFIC CORP.,

15                  Defendant.

16

17          Plaintiffs Alyson McNeill and George McNeill filed a short form complaint in

18 multidistrict litigation (“MDL”) out of the Southern District of West Virginia on June 8, 2016.

19 The matter was transferred to the Eastern District of California on October 2, 2020. (ECF No.
20 13.) On December 1, 2020, the parties filed a joint status report which indicates that Plaintiffs’

21 counsel will be filing a motion to withdraw and that Defendant Boston Scientific Corp. believes

22 that more discovery is necessary due to the limited discovery that was conducted in the MDL.

23 As of this date, no motion to withdraw has been filed.

24          The Court shall set a status conference for the parties to address these issues. The Clerk

25 of the Court will provide the parties with the information to appear by video at the status

26 conference prior to the hearing.
27 / / /

28 / / /


                                                    1
            Case 1:20-cv-01456-AWI-SAB Document 22 Filed 01/25/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that a status conference is set before United

 2 States Magistrate Judge Stanley A. Boone on February 4, 2021, at 10:30 a.m. in Courtroom 9.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     January 25, 2021
                                                     UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                 2
